Garoutte, J.
The validity of an election held in Caruthers school district is here assailed, and a determination of the regularity of the proceedings under which such election was held is determinative of the case.
Subdivision 5 of section 1617 of the Political Code provides that the trustees of a school district shall have power, “when directed by a vote of the district, to build school!)ouses, or to purchase or sell school lots.” The question voted upon by the electors of this school district was: “Shall bonds to the amount of ten thousand dollars be issued and sold for the purpose of purchasing a school lot and building a schoolhouse thereon?” Under the statute two ways are provided by which funds may be secured to purchase lots and erect schoolhouses. It may be done either by direct tax or by the issuance and sale of bonds; but in both cases it can only be done after a vote of the district to that effect, and sections 1833 and 1880 of the Political Code expressly allow the board of trustees to submit either of these propositions to a vote of the district whenever such board deems it advisable; thus clearly indicating that the question of the buying of a lot and building of a schoolhouse may be submitted, and, we think, properly should be submitted, jointly with the question of the issuance of the bonds or the voting of the tax. This construction involves no contradiction, or even inconsistency with the terms of the general provision found in section 1617; but, on the contrary, these sections fall directly under and in line with that general provision. It follows that the proposition presented to the voters of this school district was in form entirely justified by the law.
It is intimated by respondent that, while this election may have been sufficiently invalid to nullify all of the bonds issued thereunder, still it was sufficiently valid as a favorable expression of the voters of the district looking toward the purchase of the lot and the erection of the building. This view is unsound. The election must be conducted in substantial compliance with the *186statute, whatever may be its purpose, and, if there be no substantial compliance with the statute, it is insufficient to form the basis for any future proceedings of any kind or character. The statute provides, certain requirements to be observed in the holding of such an election as is here involved, and also provides that in other respects it must be held as nearly as practicable in conformity with the general election law. And as to the course adopted- in the conduct of the present election, we shall now direct our attention.
The board of trustees are required to give notice of the election by posting notices thereof in three public places, and also by publication in a newspaper printed in the county, if there be one.
Among other things this notice is required to state the time and place of holding such election, and the hours during the day (not less than six) in which the polls will be open. The record discloses various irregularities in the conduct of the election, the most important of which, and one which we think fatal to its validity, being defects in the notice of election. There is no requirement of the election law more important in its observance than that the notice should clearly state the particular place where the election is to be held; and in that regard we think the present notice so contradictory and misleading that it fails to satisfy the statute. The notice ordered to be given by the board of trustees informed the electors of the district that the election would be held “at the hall in the town of Caruthers, in said Caruthers school district.” The notice posted stated first, that the election would be held “at the public schoolhouse in the town of Caruthers in said Caruthers school district,” and further along it stated that the election would be held “at the hall in Caruthers, in Caruthers school district.” The notice which was published in the newspaper informed the electors that the election would be held “at the hall in Caruthers, in the town of Caruthers, in said Caruthers *187school district,” and also it stated that the election would be held “at the schoolhouse in Caruthers school district.” There appears to have been a studied attempt upon the part of some one having these matters in charge, to locate this election at a different place at every opportunity presented. The notices posted and published are inconsistent and contradictory in themselves, and also inconsistent and contradictory with each other. We cannot say that the town hall and the public schoolhouse in the town of Caruthers are the same place, or that the schoolhouse in Caruthers school district and the public schoolhouse in the town of Caruthers refer to the same building. They may be the same, and, again, they may be situated miles apart. We might conjecture that these various places were one and the same, but we are not allowed to enter the domain of conjecture. We can only judge of these notices by the facts they state; and, read by their face, they are misleading and contradictory, and do not substantially comply with the statute that requires the place where the election is to be held to be clearly and unmistakably set forth.
There are a few other irregularities which, although not so serious, might well be remedied if another election be held. The order for the publication of the notice runs to the Fresno Daily Republican. The notice was published in the Fresno Morning Republican. This is a variance, but it is unnecessary to decide whether or not it be a substantial one. The polls were open from the hour of 12 M. to 7 p. M. Under the general election law the polls close at 5 p. m.; and while in an election of the present character it is only necessary that the polls be open six hours, the better practice certainly would be to confine those six hours within the time prescribed for keeping the polls open at a general election.
Upon the principal ground discussed we think the election void.
*188The judgment is reversed, and the cause remanded, with directions to the lower court to quash the proceedings.
Paterson, J., and Harrison, J., concurred.
Hearing in Bank denied.